 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 1 of 9 PageID #: 669




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

JOSEPH MORRIS, individually and on behalf of                :
All other similarly situated                                :
                                                            :
              v.                                            :       C.A. 69-cv-4192-JJM
                                                            :
PATRICIA COYNE-FAGUE, in her capacity as the                :
Director of the State of Rhode Island Department of         :
Corrections, successor to ANTHONY TRAVISONO                 :
____________________________________________

RICHARD PAIVA                                               :
     Plaintiff                                              :
                                                            :
              v.                                            :       C.A. 17-MC-00014-JJM
                                                            :
RHODE ISLAND DEPARTMENT OF                                  :
CORRECTIONS                                                 :
    Defendants


 DEFENDANT’S OBJECTION TO PLAINTIFF’S MOTION TO CONDUCT LIMITED
                   POST-JUDGMENT DISCOVERY


       The Defendant is filing the instant objection to Plaintiff’s motion to conduct post-judgment

discovery, as and for the reasons proffered in the accompanying memorandum.

                                             R.I. DEPARTMENT OF CORRECTIONS,
                                             By its Attorney,

                                             /s/ Michael B. Grant

                                             Michael B. Grant, Esquire (#3864)
                                             R.I Department of Corrections
                                             40 Howard Avenue
                                             Cranston, Rhode Island 02920
                                             TEL: (401) 462-0145
                                             FAX: (401) 462-2583
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 2 of 9 PageID #: 670




                                      CERTIFICATION

        I hereby certify that on 1/21/20 I filed the within document via the ECF filing system and
that a copy is available for viewing and downloading.

                                                    /S/ Michael B. Grant
                                                    _____________________________
                                                    Michael B. Grant #3864




                                                2
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 3 of 9 PageID #: 671




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

JOSEPH MORRIS, individually and on behalf of                  :
All other similarly situated                                  :
                                                              :
               v.                                             :       C.A. 69-cv-4192-JJM
                                                              :
PATRICIA COYNE-FAGUE, in her capacity as the                  :
Director of the State of Rhode Island Department of           :
Corrections, successor to ANTHONY TRAVISONO                   :
____________________________________________

RICHARD PAIVA                                                 :
     Plaintiff                                                :
                                                              :
               v.                                             :       C.A. 17-MC-00014-JJM
                                                              :
RHODE ISLAND DEPARTMENT OF                                    :
CORRECTIONS                                                   :
    Defendants

                              DEFENDANT’S MEMORANDUM


       Plaintiff class representative, Mr. Paiva, has moved for leave to conduct discovery

relative to his pending motion to adjudge Defendant in contempt. Plaintiff seeks leave to

conduct discovery concerning the details of “RIDOC’s formal abandonment of key requirements

of the Morris Rules, imposed upon RIDOC by permanent injunction, Morris v. Travisono, 373

F.Supp. 177 (D.R.I. 1974), aff’d, 509 F.2d 1358 (1st Cir. 1975), and its widespread and

longstanding adverse impact upon members of the Plaintiff’ class.” See ECF 66 at 2. Plaintiff

later in the motion details what the class considers to be the “key requirements of the Morris

Rules” that were abandoned as: 1. disciplinary hearings conducted by a three-member hearing

board, and 2. the limitation of 30 days disciplinary confinement sanction for any one (1)

infraction. Id. Finally, Plaintiff requests that the Defendant be limited to ten (10) calendar days

to respond to discovery in the event the instant motion is granted. Id. at 3.

                                                 3
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 4 of 9 PageID #: 672




        Defendant objects on several grounds. First, the longstanding precedent of this

Honorable Court supports its lack of jurisdiction to entertain alleged violations/contempt of the

Morris Rules. In Cugini v. Venteluolo, 781 F.Supp. 107, 108 (D.R.I. 1992) (Lagueux, J.) the

inmate filed a motion to adjudge the RIDOC in contempt because it denied him access to

minimum/work release status in violation of the Morris Rules. After reviewing the Morris Rules

history and observing that the “Morris Rules have force and effect of state law,” id. at 112 (citing

Rodi, 941 F.2d at 26-27), Judge Lagueux observed:

        [w]hereas ‘access to the district court has been, and remains, available to a party
        seeking to establish what in the Morris Rules is now constitutionally necessary
        and what is not,’ Morris III, 509 F.2d at 1362, an inmate alleging only violations
        of the classification procedures should be relegated to state court. This Court
        concludes, therefore, that state prisoner actions alleging violations of the Morris
        rules or seeking enforcement of those rules properly belong in state court because
        the rules were promulgated under state law and were meant to be dealt with by
        state machinery.

Id. at 112-13. Because ‘Cugini has not brought a justiciable federal claim before this Court,’ the

RIDOC’s motion to dismiss was granted. Id. at 114 (emphases added). This decision comports

with a subsequent Court of Appeals’ decision. See Lother v. Vose, 89 F.3d 823 (1st Cir. 1996)

(unpublished) (“both the Morris rules and the Rhode Island Administrative Procedures Act are

state laws, the alleged violation of either, in and of itself, is not a sufficient predicate to sustain a

damage action under federal law. Complaints of such violations therefore should be directed to

state court.”).

        In another case, Judge Lagueux adopted a report and recommendation dismissing another

inmate’s motion to adjudge the RIDOC in contempt. In relevant part, Judge Lagueux explained:

        [i]t should be clear from this Court's decision in Cugini v. Ventetuolo, 781 F.Supp.
        107 (D.R.I.1992) that an inmate at the Adult Correctional Institutions (ACI) does
        not have a cause of action in this District Court for contempt against personnel of
        the Rhode Island Department of Corrections for an alleged violation of
        the Morris Rules. This is so because the Morris Rules are not contained in or part

                                                    4
    Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 5 of 9 PageID #: 673




        of a decree issued by this Court. The Morris Rules were regulations adopted by
        the Rhode Island Department of Corrections under the Rhode Island
        Administrative Procedures Act pursuant to an agreement with the inmate class in
        the Morris case. Judge Pettine attached a copy of the Morris Rules to his Order
        in Morris IV so that the text of those Rules would be published and the terms
        thereof known to all, but the rules were not integrated into any decree of this
        Court. In that case, Judge Pettine ordered that the Morris Rules remain in effect at
        the ACI, pursuant to the agreement of the parties in the Morris case. But, those
        Rules are state rules and regulations that govern the conduct of classification and
        disciplinary proceedings at the ACI, and are to be enforced, if at all, by state
        machinery.

Doctor v. Wall, 143 F. Supp. 2d 203, 204 (D.R.I. 2001) (first emphasis added, second emphasis
in original).

        Respectfully, even this Court has determined that an inmate who brings an action

pursuant to 42 U.S.C. § 1983 alleging that the RIDOC “illegally abolish[ed] the [Morris Rules]”

had “failed to set forth a justiciable federal question to establish subject matter jurisdiction.”

Akinrinola v. Wall, 2016 WL 6462203 * 1 (D.R.I. 2016) (McConnell, J.). In doing so, this Court

explained:

        it is well established that complaints rooted in violations of the Morris Rules must
        be brought in state court. Lother v. Vose, 89 F.3d 823 (Table) (1st Cir. 1996).
        While the Morris Rules remain in effect, ‘those Rules are state rules and
        regulations that govern the conduct of classification and disciplinary proceedings
        at the ACI, and are to be enforced, if at all, by state machinery.’ Doctor v. Wall,
        143 F.Supp. 2d 203, 204 (D.R.I. 2001).

Id. 1 Later this Court explained:




1
  As made clear, supra, “the fact that the Morris Rules were promulgated in consequence of a
consent decree lacks decretory significance,” Rodi, 941 F.2d at 27, and “the Morris rules and the
Rhode Island Administrative Procedures Act are state laws.” Lother, 89 F.3d at 823. In the
absence of a specific abrogation by Congress or consent or waiver by Rhode Island, the Morris
Rules are unenforceable against the State under the Eleventh Amendment. Under the Eleventh
Amendment, this Court lacks jurisdiction to determine whether RIDOC has failed to comply
with state law. See Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 104 S.Ct.
900, 79 L.Ed.2d 67 (1984). And, moreover, the Rhode Island Supreme Court has made clear that
issues surrounding compliance with the APA may not be reviewed in federal court as violative of
the 11th Amendment. See Jefferson v. Moran, 479 A.2d 734 (R.I. 1984). Since the State has
                                                   5
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 6 of 9 PageID #: 674




       [a] defendant may state a viable claim for violation of the Morris Rules in federal
       court, but he ‘must make an allegation of a federal constitutional violation and
       bring an action under 42 U.S.C. § 1983 in order to be heard in this Court.’
       Doctor, 143 F.Supp. 2d at 205. Principles of due process, however, will not be
       implicated unless the punishment in segregation causes an ‘atypical and
       significant hardship on the inmate in relation to the ordinary incidents of prison
       life.’ Sandlin v. Conner, 515 U.S. 472, 484 (1995).

Akinrinola, 2016 WL 6462203 * 2 (emphasis added). See also Lother, 89 F.3d 823 (Table) (1st

Cir. 1996) (“the Morris rules and the Rhode Island Administrative Procedure Acts are state

laws”); Pona, 2017 WL 3279012 * 5 (D.R.I. 2017) (Sullivan, M.J.) (“At bottom, the cases from

this Court are clear: this Court lacks subject matter jurisdiction over alleged violations of the

Morris Rules, whether brought as a motion for contempt or as a § 1983 claim”).

       Accordingly, this Court lacking jurisdiction to entertain an application for contempt of

the Morris Rules, leads to the conclusion that the Plaintiff is not entitled to engage in discovery

relative to their contempt allegations.

       Secondly, Plaintiff’s reliance on Fed. R. Civ. P. 69(a)(2) is misplaced. The United States

Court of Appeals for the First Circuit has held that Fed. R. Civ. P. 69(a) only applies to the

execution of a money judgment. United States v. Timilty, 148 F.3d 1, 4-5 (1st Cir. 1998). See

also Ziino v. Baker, 613 F.3d 1326, 1328 (11th Cir. 2010). Accordingly, Rule 69 has no

application of the instant contempt matter.

       Third, although Plaintiff urges that “in order to effectively and urgently represent the

interests of the class members currently believe to be subjected to lengthy (more than 30 days)

and debilitating disciplinary confinement”, Plaintiff has moved to limit Defendant’s time to

respond to interrogatory 5 to ten (10) calendar days. See ECF 66 at 2.     The discovery sought by



neither waived its 11th Amendment immunity through the APA or through the Morris Rules, this
Court lacks subject-matter jurisdiction.

                                                  6
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 7 of 9 PageID #: 675




Plaintiff relative to the identities of class members currently serving disciplinary confinement

sanctions greater than thirty (30) days will not in and of itself lead to admissible evidence or be

supportive of a violation of Federal law thus invoking the jurisdiction of this Court. Judge

Pettine, in an “Addendum to Opinion and Order,” elucidated:

       [c]onstitutional strictures rightfully limit the scope of the Court’s intervention in
       disciplinary, classification and mail procedures for inmates at the ‘ACI.’ Only a
       claim of constitutional dimension can actuate this Court’s jurisdiction; however,
       this is not always subject to simple solution. Therefore, realizing that in a prison
       setting prison officials ‘must be free to make a wide range of decisions’ without
       the coercive fear of violating the Court’s injunctive restrictions; that the failure to
       identify the unusual case markedly departing from the minimal procedures
       established by this Court may well be caused by a misinterpretation or lack of
       understanding of the true nature of the case and the constitutional problems
       involved; that not all changes in the ‘Morris Rules’ should require the approval
       of this Court, I shall submit to these litigants for consideration and comment, prior
       to promulgation as a court order, a procedural guideline and suggested format for
       the changing or modification of the Rules by the prison officials without first
       seeking the sanction of this Court. Morris v. Travisono, 373 F. Supp. 177, 185.

As such, the Morris Rules themselves and the injunctive relief issued by the this Court concerns

“only ‘…unusual case[s], involving marked departure [from the ‘Morris Rules’] which might

give rise to a supportable claim of constitutional deprivation.” Id. at 184-85.

       Disciplinary confinement sanctions in excess of thirty (30) days do not state a Federal or

Constitutional claim that invokes the jurisdiction of this Court. This Honorable Court has stated

that “[t]o implicate a liberty interest protected by the Due Process Clause, placement in

disciplinary confinement for one (1) year by itself is not sufficient to implicate a liberty interest.

Benbow v. Weeden, 2013 U.S. Dist. LEXIS 109690, at *8 (D.R.I. July 10, 2013). This Court

explained that because plaintiff failed to allege “plausible facts permitting the inference that his

year of disciplinary segregation constituted the loss of a liberty interest under Sandin v. Conner,

515 U.S. 472, 480 (1995), the due process allegations based on disciplinary confinement should

be dismissed for failure to state a claim.” Id.

                                                   7
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 8 of 9 PageID #: 676




         Nor does Plaintiff raise a claim of Constitution dimension when alleging that a single

superior officer presides over disciplinary hearings. The Constitution does not require a three-

member disciplinary board and the Federal Courts have never required the same. The Supreme

Court’s decision in Wolff v. McDonnell, 418 U.S. 539 (1974), detailed the process that is due to

inmates facing discipline. Inmates are to receive notice of the charges and the opportunity to be

heard.

         Additionally, based on the allegations proffered in this matter, there is absolutely no

authority or justification to support limiting Defendant to ten (10) days in which to provide the

desired information. The information sought, premised on a speculative claim that there may be

class members serving debilitating disciplinary confinement terms, will require Defendants to

engage in an extensive and exhausting review of voluminous departmental records. Given the

State resources that will be required to provide the information sought, mandating a period of ten

(10) days to provide the same violates fundamental fairness and would be overburdening.

         In the event this Honorable Court is inclined to allow discovery, Defendant urges that it

be allowed at least sixty (60) days to serve its answers or objections to said interrogatories.




                                                   8
 Case 1:17-mc-00014-JJM Document 69 Filed 01/21/20 Page 9 of 9 PageID #: 677




                                          CONCLUSION


          For the foregoing reasons, the Defendant respectfully requests that Plaintiff’s motion be

denied.


                                               R.I. DEPARTMENT OF CORRECTIONS,
                                               By its Attorney,

                                               /s/ Michael B. Grant

                                               Michael B. Grant, Esquire (#3864)
                                               R.I Department of Corrections
                                               40 Howard Avenue
                                               Cranston, Rhode Island 02920
                                               TEL: (401) 462-0145
                                               FAX: (401) 462-2583




                                                  9
